SANDERS, Chief Justice
(dissenting).
In the present case, the defendant took the witness stand in his own behalf. On direct examination, in response to his attorney’s questions, he testified as follows:
“Q That gun> — you knew that gun was yours ?
^ Right.
d Was it yours?
>5 Yes, sir.
d Is it still yours ?
^ Yes, sir.
o Where’d you keep that gun ?
> Kept it under my bed.” (Tr. 129).
I construe the defendant s testimony to mean that he owned the gun.
Assuming that the ownership of the weapon is a collateral matter and I have some doubt about this, the State is still entitled to contradict defendant’s testimony on this point. See State v. Ledoux, 157 La. 821, 103 So. 177 (1925); State v. Walters, 135 La. 1070, 66 So. 364 (1914); State v. Bellard, 132 La. 491, 61 So. 537 (1913); State v. Swindall, 129 La. 760, 56 So. 702 (1911) ; 2 Wharton’s Criminal Evidence (Torcia, 13th ed.) § 467, p. 408 (1972).
For the reasons assigned, I respectfully dissent.